                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                            1:21-cv-00164-MR

THOMAS HUGHES,                   )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                        ORDER
                                 )
FNU PROPST,                      )
                                 )
              Defendant.         )
________________________________ )

        THIS MATTER is before the Court on initial review of Plaintiff’s Second

Amended Complaint, [Doc. 12], filed under 42 U.S.C. § 1983. See 28 U.S.C.

§§ 1915(e) and 1915A. Plaintiff is proceeding in forma pauperis. [Docs. 2,

9].

        Pro se Plaintiff Thomas Hughes (“Plaintiff”) is a North Carolina state

inmate currently incarcerated at Foothills Correctional Institution (“Foothills”)

in Morganton, North Carolina. He filed this action on June 21, 2021, pursuant

to 42 U.S.C. § 1983, naming FNU Propst, identified as Correctional Officer

at Foothills, as the sole Defendant. [Doc. 1]. On July 2, 2021, before initial

review, Plaintiff filed a motion for leave to amend his Complaint and an

Amended Complaint.1 [Docs. 5, 5-1]. In his Amended Complaint, Plaintiff


1
    The Court granted Plaintiff’s motion to amend and considered Plaintiff’s Amended


           Case 1:21-cv-00164-MR Document 13 Filed 08/16/21 Page 1 of 5
asserted an Eighth Amendment claim based on the use of excessive force

against Defendant Propst, who Plaintiff named in his individual capacity only.

[Doc. 5-1 at 2, 5-6]. Plaintiff also purported to raise a due process claim

based on the conduct of his related disciplinary hearing, but he did not name

a defendant relative to this claim. [See id. at 3-4].

       Plaintiff alleged as follows. On May 3, 2021, Defendant Propst and

Officer Greene were assisting restrictive housing inmates in Plaintiff’s wing

with showers. [Doc. 5-1 at 2]. The showers in restrictive housing are

individually secured. [See id. at 3]. Defendant Propst and Officer Greene

left Plaintiff and two other inmates in the showers for an extended period.

[Id.]. The inmates yelled for Propst and Greene to get them out of the

showers.      [Id.].   While Plaintiff was undressed in the secured shower,

Defendant Propst approached the shower door and asked Plaintiff if he had

a problem with the way Propst ran the wing. [Id.]. Plaintiff responded that

he did not know what Propst was talking about and asked him to step away

from the shower door because Plaintiff was undressed and trying to put on

his underwear. [Id.]. Plaintiff put on his underwear and a verbal altercation

between Plaintiff and Defendant Propst ensued. [Id. at 3]. Defendant Propst




Complaint on initial review.


                                        2

         Case 1:21-cv-00164-MR Document 13 Filed 08/16/21 Page 2 of 5
pulled out his pepper spray and sprayed Plaintiff through the secured caged

shower door, spraying Plaintiff in his face and, allegedly, his genital area.

[Id.]. Defendant Propst then lied to the sergeant on duty, claiming that he

used pepper spray on Plaintiff because Plaintiff spit on him. [Id.].

      An investigation of the incident was conducted. There was also an

“internal affairs” investigation. [Id. at 3]. Four other inmates and Officer

Greene provided witness statements corroborating Plaintiff’s version of the

events. [Id. at 3-4]. Nonetheless, Plaintiff was charged with a disciplinary

infraction. Disciplinary Hearing Officer (DHO) Randy Mull did not allow

Plaintiff to bring live witnesses at his hearing and did not allow Plaintiff to

explain the incident. Instead, DHO Mull told Plaintiff, “Whether you did it or

not doesn’t matter to me[.] He might not be able to prove that you spit on

him, but you can’t prove that you didn’t either.” [Id. at 4]. Despite Plaintiff’s

five witness statements, including Officer Greene’s, and video footage

supporting Plaintiff’s innocence, DHO Mull found Plaintiff guilty of the

infraction. [Id.]. Plaintiff immediately appealed this result, but his appeal was

denied. [Id.].

      On initial review of Plaintiff’s Amended Complaint, the Court found that

Plaintiff stated an Eighth Amendment claim against Defendant Propst. The

Court, however, found that Plaintiff failed to state a claim for violation of his


                                        3

        Case 1:21-cv-00164-MR Document 13 Filed 08/16/21 Page 3 of 5
due process rights related to the conduct of his disciplinary hearing and

allowed Plaintiff the opportunity to amend his complaint to state a claim for

relief. [Doc. 10]. In response to this opportunity to amend, Plaintiff filed a

“brief” advising the Court that he “does not wish to raise a claim for due

process and wishes to proceed with the Ammended [sic] Complaint

attached” therewith. [Doc. 12]. The attached complaint has been docketed

as Plaintiff’s Second Amended Complaint [Doc. 12] and is before the Court

now. The allegations in Plaintiff’s Second Amended Complaint are nearly

identical to those in Plaintiff’s Amended Complaint, except that Plaintiff

omitted his due process claim in his Second Amended Complaint. [See

Docs. 11, 12]. As such, Plaintiff’s Second Amended Complaint survives

initial review, and this matter will proceed against Defendant Probst as

provided in Docket No. 10.

                                   ORDER

      IT IS, THEREFORE, ORDERED that Plaintiff’s excessive force claim

against Defendant Propst survives initial review.      Any other claims are

DISMISSED.

      The Clerk of Court shall commence the procedure for waiver of service

as set forth in Local Civil Rule 4.3 for Defendant Probst, who is alleged to be

current or former employees of NCDPS as set forth above.


                                       4

        Case 1:21-cv-00164-MR Document 13 Filed 08/16/21 Page 4 of 5
IT IS SO ORDERED.
                            Signed: August 16, 2021




                               5

 Case 1:21-cv-00164-MR Document 13 Filed 08/16/21 Page 5 of 5
